Citation Nr: 0601298	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-41 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for status post radical prostatectomy for prostate 
cancer with bilateral pelvic node dissection with impotence 
and mild stress incontinence.

2.  Entitlement to a disability evaluation in excess of 20 
percent for status post radical prostatectomy for prostate 
cancer with bilateral pelvic node dissection with impotence 
and mild stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that reduced the evaluation for 
the service-connected status post radical prostatectomy for 
prostate cancer from 100 percent to 20 percent disabling, 
effective from July 1, 2004.

In July 2005 the veteran gave sworn testimony before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing is of record.

At the July 2005 hearing, the veteran gave testimony 
concerning the issue of permanent incapacity for self-support 
for his adult child.  This matter was denied in a March 2004 
rating decision, and it does not appear that the veteran 
filed a timely notice of disagreement to the March 2004 
rating determination.  As the veteran has essentially raised 
the issue of permanent incapacity for self-support for his 
adult child, this matter is referred to the RO for 
appropriate action.

The Board here notes that documents in the claims file appear 
to indicate that the veteran's claims of entitlement to 
service connection for PTSD and a bilateral disorder of the 
feet are being processed by the RO.

Evidence pertinent to the matters on appeal was received 
contemporaneously with the veteran's July 2005 Board hearing.  
The veteran has waived initial RO consideration of this 
evidence.


FINDINGS OF FACT

1.  The service-connected status post radical prostatectomy 
for prostate cancer is not shown to have resulted in local 
recurrence or metastasis; PSA tests are within normal limits.

2.  The service-connected genitourinary condition is 
manifested by daytime voiding intervals of less than an hour; 
the use of an appliance or the wearing of absorbent materials 
is not required.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
status post radical prostatectomy for prostate cancer with 
bilateral pelvic node dissection with impotence and mild 
stress incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (2005).

2.  The criteria for a disability evaluation of 40 percent 
for status post radical prostatectomy for prostate cancer 
with bilateral pelvic node dissection with impotence and mild 
stress incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  A letter sent in March 2003 noted the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the veteran filed a notice of disagreement as to the 
ratings assigned to his service connected disability within 
one year of receiving notice of the original grant of service 
connection, the matter on appeal is considered to be a 
"downstream" issue from the original grant of service 
connection.  Separate notice of the VA's duty to assist the 
veteran in the development of his claims involving such 
downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice 
was provided prior to the initial AOJ adjudication.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone VA genitourinary examinations that have 
assessed the severity of his disability.  The veteran has not 
made the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the appeal.  Therefore, the Board finds that all relevant, 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection was established for status post radical 
prostatectomy for prostate cancer with bilateral pelvic node 
dissection with impotence and mild stress incontinence, in a 
rating decision of July 2003 and evaluated as 100 percent 
disabling under Diagnostic Code 7528, effective from February 
15, 2003.

Following a VA examination in January 2004, the RO informed 
the veteran (in correspondence apparently sent in February 
2004) of a proposal to reduce the evaluation for the disorder 
to 20 percent disabling.  A rating decision dated in April 
2004 effectuated the reduction to 20 percent, effective from 
July 1, 2004.  The veteran was informed of this determination 
in correspondence dated in April 2004 and was provided with a 
statement of his appellate rights.  The veteran disagreed 
with the determination of reduction, and this appeal ensued.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

A review of the medical evidence of record, including various 
PSA tests, reveals that the veteran has not experienced any 
local recurrence or metastasis of his prostate cancer since 
his surgery in March 2003.  As such, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to restoration of a total schedular rating for 
the service-connected genitourinary condition.

While the evidence does not demonstrate that the total 
schedular evaluation should be restored, there remains the 
question of whether the 20 percent evaluation assigned for 
this disability is appropriate.

The evidence in this case shows that voiding dysfunction is 
the predominant disability as a postoperative residual of the 
service-connected disorder.  Under voiding dysfunction, the 
particular condition is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  A 20 percent 
evaluation is warranted where continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requires the wearing of absorbent materials that 
must be changed less than 2 times a day; a 40 percent 
evaluation requires the wearing of absorbent materials that 
must be changed 2 to 4 times a day; a 60 percent evaluation 
requires the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times a day.

A 40 percent rating (the highest rating available for urinary 
frequency) may be granted for urinary frequency where the 
daytime voiding interval is less than one hour, or where the 
claimant awakens to void 5 or more times a night.

A June 2005 private medical record reflects that the veteran 
apparently must void during the daytime at intervals of less 
than an hour and every hour to an hour and a half at night.  
As such, and coupled with the statements made during the July 
2005 Board hearing, the Board finds that a rating of 40 
percent for status post radical prostatectomy for prostate 
cancer is warranted.

The veteran has not asserted, and the evidence does not show, 
that his urinary incontinence requires the wearing of 
absorbent materials that must be changed more than 4 times a 
day.  Accordingly, there is no basis for a rating in excess 
of 40 percent for the disability on appeal.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim for a rating 
higher than 40 percent, and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for more favorable 
determinations.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence does not demonstrate that the 
veteran's genitourinary disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Restoration of a 100 percent disability evaluation for status 
post radical prostatectomy for prostate cancer with bilateral 
pelvic node dissection with impotence and mild stress 
incontinence is denied.

An evaluation of 40 percent for status post radical 
prostatectomy for prostate cancer with bilateral pelvic node 
dissection with impotence and mild stress incontinence is 
granted, subject to the regulations governing the payment of 
monetary benefits.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


